Zones Announces Financial Results for the Quarter and Year Ended December 31, 2007 AUBURN, WA 01/30/2008 Zones, Inc. (the "Company," "Zones"™) (NASDAQ: ZONS): Fourth quarter 2007 net sales improved 10.1% to $176.1 million 2007 net sales were up 17.8% compared to the prior year Fourth quarter 2007 SMB sales grew 28.2% compared to the prior year 2007 SMB sales grew 32.5% compared to 2006 Fourth quarter 2007 diluted earnings per share increased 30.0% to $0.26 compared to $0.20 in 2006 2007 earnings improved 36.4% to $0.90 per diluted share compared to earnings of $0.66 per diluted share in 2006 2007 unassisted sales increased to $215.2 million, or 31.7% of total sales Zones, a single-source direct marketing reseller of name-brand information technology products, today announced its results for the three and twelve-month periods ended December 31, 2007. The Company's fourth quarter 2007 net income was $3.8 million, or $0.26 per diluted share, compared with net income of $3.0 million, or $0.20 per diluted share, for the same quarter a year ago. Total fourth quarter 2007 net sales were $176.1 million compared to $159.9 million in the fourth quarter of 2006. For the year ended December 31, 2007, net income improved to $13.1 million, or $0.90 per diluted share; this compares to $9.7 million, or $0.66 per diluted share, for 2006. Net sales for the year ended December 31, 2007 increased 17.8% to $679.5 million from $577.0 million for the year ended December 31, 2006. Firoz Lalji, CEO, commented, "Our operating performance was solid during 2007 as we increased net income 35.6% over last year, and attained an annual operating profit of 3.1%. Total sales this year expanded 17.8% while sales to our SMB customers grew a very healthy 32.5%." Mr. Lalji also said, "During 2007 we invested in the development of a national field sales force which we believe holds significant promise as a foundation for future sustained growth." Operating Highlights Consolidated outbound sales increased 11.2% to $174.8 million in the fourth quarter of 2007 compared to $157.2 million in the same period of 2006. Sales to SMB businesses grew 28.2% in the quarter, compared with the same quarter a year ago. Unassisted sales during the quarter were $70.7 million, an increase of 46.1% over the same period of 2006, and represented 40.1% of total fourth quarter 2007 net sales. Gross profit margin improved 10 basis points to 12.1% in the fourth quarter of 2007, compared to 12.0% in the fourth quarter of 2006. The gross profit margin percentage in the fourth quarter of 2007 was positively affected by product and customer mix, vendor programs and pricing. Gross profit margins as a percent of sales are expected to vary on a quarterly basis due to vendor programs and credits, product mix, pricing strategies, customer mix and economic conditions. Total selling, general and administrative expenses as a percent of net sales were 7.8% in the fourth quarter 2007, which is flat compared to the corresponding period of 2006 and represented a sequential increase from 7.4% in the third quarter of 2007. The sequential increase is due to compensation and benefit related expenses resulting from incentive compensation and employee benefits. Asset Management The balance sheet remained strong and the Company ended the year with a cash balance of $12.0 million. Consolidated working capital was $55.0 million at December 31, 2007, compared with $41.7 million at December 31, 2006. Inventories decreased slightly to $21.3 million at December 31, 2007 from $21.4 million at December 31, 2006. On hand inventory includes approximately $6.3 million of inventory for which the Company has binding customer purchase orders. Trade accounts receivable increased to $71.7 million at December 31, 2007 from $64.2 million at December 31, 2006. About Zones, Inc. Zones, Inc. is a single-source direct marketing reseller of name-brand information technology products to the small-to-medium-sized business market, enterprise accounts and public sector accounts. Zones sells these products through outbound and inbound account executives, a national field sales force, catalogs and the Internet. Zones offers more than 150,000 products from leading manufacturers including Adobe, Apple, Avaya, Cisco, HP, IBM, Kingston, Lenovo, Microsoft, NEC, Nortel Networks, Sony, Symantec and Toshiba. Incorporated in 1988, Zones, Inc. is headquartered in Auburn, Washington. Buying information is available at http://www.zones.com, or by calling 800-258-2088. The Company's investor relations information can be accessed online at www.zones.com/IR. A live webcast of the Company's management discussion of the fourth quarter results will be available on the Company's Web site at www.zones.com/IR under upcoming events. The webcast will be held today, January 30, 2008 at 2:00 pm PT. This press release may contain statements that are forward-looking. These statements are made pursuant to the safe harbor provision of the Private Securities Litigation Reform Act of 1995. These statements are based on current expectations that are subject to risks and uncertainties that could cause actual results to differ materially from historical results or those anticipated. These risk factors include, without limitation, the effect of fluctuating or unfavorable economic conditions on IT purchasing trends and price competition, and the Company's ability to appropriately react to those changing conditions; future growth; account executive hiring and productivity; increased expenses of being a public company; pressure on margin; competition; state tax uncertainties; rapid technological change and inventory obsolescence; reliance on vendor relationships; dependence on personnel; potential disruption of business from information systems failure; reliance on outsourced distribution; variations in gross profit margin percentages due to vendor programs and credits, product and customer mix, pricing strategies, and economic conditions; and other risks and uncertainties detailed in the Company's filings with the SEC. ZONES, INC. CONSOLIDATED BALANCE SHEETS (in thousands) (Unaudited) December 31, December 31, 2007 2006 ASSETS Current assets Cash and cash equivalents $ 12,004 $ 9,191 Receivables, net of allowances of $1,993 and $1,936, respectively 73,581 66,027 Vendor Receivables 15,139 12,228 Inventories 21,278 21,385 Prepaids 861 1,076 Deferred tax asset 1,377 1,473 Total current assets 124,240 111,380 Property and equipment, net 3,383 3,771 Goodwill 5,098 5,098 Deferred tax asset 411 251 Other assets 190 195 Total assets $ 133,322 $ 120,695 LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 37,040 $ 42,592 Inventory flooring 20,252 14,385 Accrued liabilities and other 11,479 12,584 Income taxes payable 510 150 Total current liabilities 69,281 69,711 Deferred rent obligation 1,733 1,502 Total liabilities 71,014 71,213 Commitments and contingencies Shareholders' equity: Common stock 35,676 35,983 Retained earnings 26,632 13,499 Total shareholders' equity 62,308 49,482 Total liabilities & shareholders' equity $ 133,322 $ 120,695 ZONES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) For the three months ended December 31, For the twelve months ended December 31, 2007 2006 2007 2006 Net sales $ 176,109 $ 159,919 $ 679,492 $ 577,027 Cost of sales 154,744 140,753 599,223 505,508 Gross profit 21,365 19,166 80,269 71,519 Selling, general and administrative expenses 13,704 12,516 51,201 48,434 Advertising expense 1,804 1,872 8,038 7,159 Income from operations 5,857 4,778 21,030 15,926 Other (income) expense (47 ) (11 ) 174 270 Income before income taxes 5,904 4,789 20,856 15,656 Provision for income taxes 2,101 1,806 7,723 5,971 Net income $ 3,803 $ 2,983 $ 13,133 $ 9,685 Basic earnings per share $ 0.29 $ 0.23 $ 1.00 $ 0.73 Shares used in computation of basic earnings per share 13,146 13,208 13,139 13,195 Diluted earnings per share $ 0.26 $ 0.20 $ 0.90 $ 0.66 Shares used in computation of diluted earnings per share 14,652 14,800 14,635 14,756 Operating Highlights Supplemental Data Three months ended Twelve months ended 12/31/2007 12/31/2006 12/31/2007 12/31/2006 Operating Data Unassisted net sales (in 000's) $ 70,674 $ 48,363 $ 215,235 $ 172,385 Sales force, end of period 342 342 Average Productivity (annualized) Per Account Executive (in 000's) $ 2,060 $ 1,870 $ 1,987 $ 1,687 Per Employee (in 000's) $ 999 $ 968 $ 964 $ 873 Product Mix (% of sales) Notebook & PDA's 14.5 % 12.7 % 14.2 % 12.4 % Desktops & Servers 19.1 % 19.3 % 21.3 % 20.3 % Software 18.8 % 19.7 % 18.6 % 17.7 % Storage 7.0 % 8.0 % 7.0 % 9.1 % NetComm 5.1 % 4.5 % 5.2 % 4.9 % Printers 8.5 % 8.5 % 8.2 % 8.2 % Monitors & Video 10.2 % 11.4 % 9.7 % 10.4 % Memory & Processors 4.4 % 5.8 % 4.8 % 6.2 % Accessories & Other 12.4 % 10.2 % 11.0 % 10.8 % Contact: Ronald McFadden Zones, Inc. Chief Financial Officer 253-205-3000
